Appeal by the defendant from a judgment of the Supreme Court, Kings County (Maraño, J.), rendered May 16, 1985, convicting him of criminal sale of a controlled substance in the fourth degree, upon his plea of guilty, and sentencing him as a second felony offender to an indeterminate term of 3 to 6 years’ imprisonment.
Ordered that the judgment is affirmed.
We note that the sentence, which the defendant claims is excessive, represents the minimum permitted by law for a second felony offender convicted of a class C felony (see, Penal Law § 70.06 [3] [c]) and was imposed in accordance with the plea agreement to which he voluntarily consented (see, People v Kazepis, 101 AD2d 816, 817). The defendant, moreover, expressly waived any challenge to his status as a predicate felon. We, therefore, perceive no basis to disturb the sentence. The remainder of the defendant’s contentions are unpreserved for appellate review and, in any event, are without merit (see, People v Morales, 37 NY2d 262; People v Marrero, 110 AD2d 785; People v Gonzalez, 110 AD2d 909, lv denied 66 NY2d 615; People v Willie, 101 AD2d 819). Mollen, P. J., Thompson, Brown and Rubin, JJ., concur.